Citation Nr: 1545953	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.  

The case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There is insufficient medical evidence to determine whether the Veteran's sleep apnea is related to active duty service or his service-connected PTSD, and this matter must be remanded to ensure that there is a complete record upon which to decide the Veteran's claim.      

The Veteran was diagnosed with mild obstructive sleep apnea in April 2011.  He contends that his sleep apnea is related to his military service, as well as his service-connected PTSD.  The Veteran's wife submitted a statement supporting the Veteran's claims and contended that the Veteran has experienced symptoms of sleep apnea since separation from service.  The Veteran also submitted medical studies and articles that suggest a correlation between veterans with PTSD and sleep apnea.  The Veteran, however, was not afforded a VA examination to determine the etiology of his sleep apnea. This matter must therefore be remanded for a VA examination with nexus opinion. 

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his currently-diagnosed sleep apnea. The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner is requested to provide the following opinions: 

a) Whether it is at least as likely as not (i.e., 50 percent probability or greater), that the Veteran's currently-diagnosed sleep apnea was incurred in or caused by service injury, event, or illness.  

The examiner should comment on the lay statements discussing symptoms of snoring and gasping for air since service.

b) Whether it is at least as likely as not (i.e., 50 percent probability or greater), that the Veteran's currently-diagnosed sleep apnea was caused or chronically-worsened (i.e., aggravated) by the Veteran's service-connected PTSD.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner must review and address the medical studies and articles provided by the Veteran.  

The examiner should provide a thorough rationale for all conclusions reached, including any alternative etiology, if appropriate.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



